         Case 1:17-cr-00548-PAC Document 479 Filed 07/02/21 Page 1 of 1

United States v. Joshua Schulte                                                   June 23, 2021
Hon. Paul A. Crotty                                                                 Page 1 of 1




                                                            July 2, 2021
By ECF and Email
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty,

On June 28, 2021, the government filed with the Court a letter with the Court regarding its
position on Mr. Schulte’s request to proceed pro se. The defense is generally available in the
coming weeks and requests the Court schedule a Faretta inquiry.
We thank the Court for its time and consideration.


                                      Respectfully submitted,
                                      /s/
                                      Deborah A. Colson, Sabrina P. Shroff, Edward S. Zas
                                      Counsel for Joshua A. Schulte

cc: Joshua A. Schulte
    Government Counsel
